Citation Nr: 1222727	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  09-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to service connection for brain cancer, to include as due to herbicide exposure, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant
ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1990.  He died in September 2006, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2007 and February 2009 rating decisions of the Department of Veteran's Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The April 2007 rating decision denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, and the February 2009 rating decision denied entitlement to accrued benefits. 

The appellant testified before the undersigned Acting Veterans Law Judge during a videoconference hearing from the RO in June 2011.  A transcript of the hearing has been associated with the claims file.

In October 2011, the Board obtained a medical expert opinion from a health care professional in the Veterans Health Administration (VHA) of the Department of Veterans Affairs.  The Board determined that such an opinion was necessary to address the complex medical questions raised by the appeal.  38 C.F.R. §20.901(a), (d).  The appellant was notified in August 2011 that the Board intended to seek such an opinion.  The Board then obtained an addendum opinion in January 2012 after determining that clarification was needed from the medical expert's October 2011 opinion.  The appellant was furnished with a copy of the medical expert opinion and addendum opinion in March 2012, and she was provided 60 days to submit a response.  She responded later in March 2012 that she had no further argument or evidence to submit and would like to the Board to proceed immediately with adjudicating her appeal.  A waiver of RO jurisdiction is not required under such circumstances.  See 38 C.F.R. §§ 20.903(a), 20.1304(c).


FINDINGS OF FACT

1.  The Veteran had active military service from December 1968 to June 1990, including service in the Republic of Vietnam during the Vietnam era from January 1970 to December 1970.

2.  The Veteran died in September 2006, and the appellant is his surviving spouse.  

3.  The Veteran's death certificate lists the immediate cause of death as a malignant neoplasm of the brain; there are no other causes or significant conditions listed.  

4.  At the time of his death, the Veteran was not service-connected for any disabilities.  Service connection was later granted for type II diabetes mellitus for accrued benefits purposes.  

5.  The Veteran's death was not incurred during active duty service and was not otherwise related to any event, injury, disease, or circumstance of service origin, to include Agent Orange or jet fuel exposure, or to a service-connected disability.

6.  At the time of his death, the Veteran had a pending application to reopen a claim of entitlement to service connection for brain cancer.

7. The appellant filed a claim for accrued benefits within one year of the Veteran's death.

8.  At the time of the Veteran's death, the probative evidence was not in a state of relative equipoise in showing that the Veteran's brain was present during service or was otherwise related to service or to any incident of service origin.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.312 (2011).

2.  The criteria for accrued benefits have not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In this case, the RO sent the appellant letters in January 2009 and March 2009, which provided information as to what evidence was required to substantiate the claims on appeal and of the division of responsibilities between VA and a claimant in developing an appeal.  The notice was consistent with Hupp. The March 2009 letter also explained what type of information and evidence was needed to establish an effective date.  Although a document fully meeting the VCAA's notice requirements was not provided to the appellant prior to the rating decisions on appeal, the claims were fully developed and then readjudicated most recently in a November 2009 supplemental statement of the case (SSOC), which was issued after all required notice was provided.  Accordingly, no further development is required with respect to the duty to notify. 

In addition, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, all pertinent pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished in this case, and therefore, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In particular, the claims file contains the Veteran's service records, as well as all pertinent post-service reports of VA and private treatment and examination.  Moreover, the Veteran's and the appellant's statements regarding the appeal are of record, including the appellant's testimony provided at a June 2011 before the undersigned Acting Veterans Law Judge.  

The Board has carefully reviewed such statements and concludes that no available, pertinent evidence has been identified that remains outstanding.  The Board has also perused the medical records for references to additional treatment reports not of record, but likewise finds nothing to suggest that there is any outstanding evidence pertinent to the appeal.  Although the claims file does show that the Veteran had been awarded disability benefits from the Social Security Administration (SSA) during his lifetime, the RO attempted to obtain the Veteran's SSA records, but was informed in September 2009 that the records had been destroyed.  The RO notified the appellant of their unavailability in September 2009.  

The Board also referred the matter in August 2011 to the VHA for a medical expert opinion, which was received in October 2011.  An addendum opinion was obtained in January 2012.  The Board finds that the October 2011 VHA medical expert opinion, when considered in combination with the January 2012 addendum, is adequate to decide the case because, as shown below, it was based upon consideration of the Veteran's pertinent medical history, as well as all lay assertions, and because it addresses the claimed cause of death in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  The Board accordingly finds no reason to remand for a further medical opinion.    

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Law and Analysis

A.  Cause of Death

The appellant initially contends that service connection is warranted for the cause of the Veteran's death.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Additionally, certain chronic diseases may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Furthermore, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for several diseases set forth in 38 C.F.R. § 3.309(e)will be established even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed to Agent Orange during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

Finally, service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.

Service connection may alternatively be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  

(The Board notes that VA amended its regulation pertaining to secondary service connection, effective from October 10, 2006, which was prior to the filing of the appellant's claim in November 2006.  See 71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. § 3.310).  Accordingly, the appeal must be considered under the amended law in effect as of October 10, 2006.  See, e.g., Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (new regulations cannot be applied to pending claims if they have impermissibly retroactive effects).

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was either (1) the principal (primary) cause of death or (2) a contributory cause of death.  To be considered a principal (primary) cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).  

A claimant bears the "'evidentiary burden' to establish all elements of [the] claim, including the nexus requirement."  Fagan v. Shinseki, 573 F. 3d 1282, 1287-88 (2009).  The Board's duty is to consider all pertinent medical and lay evidence of record and assign probative weight to that evidence based on its credibility and competency.  See Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  A claimant "is given the 'benefit of the doubt' 'regarding any issue material' to the [] claim 'when there is an approximate balance of positive and negative evidence.'"  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

Thus, if there is conflicting medical evidence, the Board may not ignore or disregard any medical professional's opinion, but may favor one medical opinion over by providing an adequate statement of reasons or bases.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Willis v. Derwinski, 1 Vet. App. 66, 70 (1991).  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history/background) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a veteran for a long period of time or through a factually accurate medical history reported by a veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In short, a medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In making all determinations, the Board must also fully consider the lay assertions of record.  If credible, competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a).  Thus, a layperson is competent to report on the onset and continuity of his symptomatology.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana, 24 Vet. App. at 433; Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  For instance, a lay person may speak to etiology in those limited circumstances where a nexus is obvious merely through observation, such as a fall leading to a broken leg.  Jandreau, 492 F.3d 1372, 1376-77.  

In the present case, the Veteran's death certificate lists the immediate cause of death as a malignant neoplasm of the brain.  There were no other causes or significant conditions listed.  Treatment records associated with the claims folder reveal that the Veteran was first diagnosed with an anaplastic astrocytoma in October 1999.  At the time of his death, he was not service-connected for any disabilities.  However, service connection was later granted for type II diabetes mellitus for accrued benefits purposes, and a 20 percent disability evaluation was assigned.  

These facts are not in dispute.  Rather, the central question before the Board is whether the Veteran's malignant neoplasm of the brain (herein after "brain cancer" or "tumor"), which caused his death was incurred coincident with service or otherwise resulted from his active duty service.  On this question, the appellant has presented alternative theories of entitlement.  Initially, she contends that the Veteran had a slow growing tumor that first formed during his active duty service.  Second, she contends that the Veteran's brain cancer was due to his exposure to herbicides (herein after "Agent Orange") during service in Vietnam.  Third, she argues that his brain cancer resulted from chemicals that he was exposed to during his duties in avionics equipment maintenance in service, including jet fuel.  Finally, the record before the Board raises the question of whether the Veteran's type II diabetes mellitus was a principle or contributory cause of death.  The Board will address each theory of entitlement.  See Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  For sake of clarity, however, the Board will address them separately.  


1.  Onset during Service

The appellant initially contends that the Veteran's brain cancer developed while he was still in active duty service.  She maintains that the tumor went undetected or was misdiagnosed as sinusitis.  

The Veteran's service treatment records do not reveal any complaints, treatment, or diagnoses of a brain tumor.  The appellant does not maintain otherwise.  Rather, she contends that symptomatology of a brain tumor first manifested during service.  

In particular, the appellant testified at her July 2011 Board hearing that the Veteran developed hand tremors while serving with the 160th Special Ops Group in Ft. Campbell, Kentucky.  She also stated that he had low grade type headaches almost constantly during service, which pain relievers did not seem to alleviate.  She further noted that he finally sought treatment during service, but was told that his complaints were related to sinus problems.  Finally, she testified that he underwent a personality change during service.  

The Veteran's service treatment records show that he was seen and treated for numerous sinus infections while in service.  The Board also observes that, on a June 1986 report of medical history report, the Veteran checked the box indicating that he was having or had had periods of depression or excessive worry.  However, the service treatment records do not indicate that such symptoms were related to a brain tumor.  

The appellant further testified at the July 2011 Board hearing that the Veteran continued to have the same symptoms after he retired from service.  She described his symptoms as becoming progressively worse until he finally sought medical help.  She also indicated that a computed tomography (CT) scan was first performed in 1999, which revealed the brain tumor.  

The appellant's own assertions describing the Veteran's in-service and post-service symptoms and behavior are found to be competent and credible evidence of such symptoms and are, therefore, presumed to be true for purposes of this decision.  See Dalton, 21 Vet. App. at 36; Nieves-Rodriguez, 22 Vet. App. at 304.  Her assertions are probative evidence to this limited extent.  

However, the appellant's assertions, by comparison, are not probative evidence establishing that the Veteran's in-service and post-service symptoms were the result of an undiagnosed brain tumor.  The question of whether the Veteran's brain cancer (or its precursors) may have been present, but undiagnosed, during service is a complex medical question not capable of lay observation, and the appellant is not shown to be a medical professional.  Thus, her assertions, while credible, are not competent evidence addressing this medical question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  In other words, while the appellant may be competent to describe observable symptoms, she is not competent to attribute them to a specific diagnosis, such as brain cancer as opposed to a sinus disorder, in this case.

The record before the Board contains conflicting medical opinions addressing this question.  

First, in a July 2002 letter, a physician, Dr. G.K., indicated that the Veteran had been his patient at a VA Medical Center (VAMC) Oncology Clinic.  He noted that the Veteran first recalled some generalized headaches in 1989 that slowly worsened over time.  The headaches were initially attributed to sinus trouble.  The headaches persisted, and over the next several years, additional symptoms developed, including balance problems, seeing dots before his eyes, and then right leg paresthesias and memory problems.  A brain mass was found in 1999.  

Dr. G.K. went on to clarify in his July 2002 letter that he had been asked to review the Veteran's service records and provide an opinion as to whether the Veteran's brain tumor may have played a role in his initial headaches.  Dr. G.K. made clear that there "is no way of knowing for sure," and that it would have been unusual to have such a long period of time between initial symptoms and more advanced neurological complaints.  However, according to a prominent neuro-oncologist at Duke (Dr. H.F.) with whom he discussed the specifics of the case, it was possible that the tumor was present in the late 1980s as a low grade lesion and thereby could have caused the headaches.  The tumor would then have transformed from a low-grade lesion to a high-grade lesion in the period prior to surgery and pathological examination.  Dr. G.K. then related that the process, according to Dr. H.F., was not uncommon for patients that were the Veteran's age.  

The Board notes that this July 2002 letter is not highly persuasive evidence supporting the claim.  Specifically, Dr. G.K. did not clearly and unequivocally relate the Veteran's symptoms during service to the subsequent diagnosis of brain cancer.  His speculative opinion was that such a relationship was "possible" and "could have" occurred, but he made clear that there is "is no way of knowing for sure."  The Court of Appeals for Veterans Claims (CAVC) holds that a medical opinion such as this, which is expressed in speculative language, does not provide the degree of certainty required for medical nexus evidence.  See Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 33 (1993).  

In a March 2004 letter, Dr. H.F., the same physician identified in Dr. G.K.'s July 2002 letter, wrote that the Veteran had been under his care at the Brain Tumor Center at Duke University Medical Center.  He noted that the Veteran had been diagnosed with a high grade glioma after presenting with symptoms of headaches, personality and memory changes, and right-sided numbness.  Dr. H.F. then opined that, although the Veteran's tumor was diagnosed as a high grade tumor in 1999, given the nature of brain tumors, it was possible that he had a low grade tumor in 1988 when he reportedly began experiencing headaches, subtle personality changes, and an increase in irritability.  

In a second letter, from May 2005, Dr. H.F. again summarized the Veteran's history of symptoms and treatment.  He then opined that, although the Veteran's tumor was diagnosed as a high-grade tumor in 1999, given the nature of the brain tumor, it was as likely as not that the Veteran had a low-grade tumor in 1988 when he reportedly began experiencing headaches, subtle personality changes, and an increase in irritability. 

The Board notes that Dr. H.F.'s March 2004 opinion, as with Dr. G.K.'s July 2002 opinion, is expressed in speculative language.  Thus, it has minimal probative value.  See Obert, 5 Vet. App. at 33.  His follow-up opinion in May 2005 is clear and not expressed in equivocal or speculative language.  However, he did not explain why he changed his initial opinion- that it was "possible"-to his later opinion-that it was "as likely as not."  This is significant because the basis for both his March 2004 and May 2005 opinions is otherwise the same in all material respects.  In fact, the opinions are identical except for this particular language.  Without an explanation for this change, the Board is unable to find a reasonable basis for assigning any greater probative weight to his later opinion in May 2005.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

Notwithstanding this discrepancy, Dr. H.F., both in March 2004 and May 2005, is also of limited probative value because he did not otherwise explain the basis for either conclusion.  He noted simply that his opinion was taking into consideration "the nature of tumor[s]," but without explaining to what "nature" he was referring.  Taking this into consideration, the Board finds that Dr. Friedman's opinions, while favorable to the appellant's claims, have diminished probative weight.  See id.  

In October 2009, the appellant submitted several articles in support of her claim.  Pertinent here, one article explains that "[s]everal years often intervene between the initial symptoms and the establishment of a diagnosis of low-grade astrocytoma," with "[o]ne recent series estimat[ing] the interval to be approximately 3.5 years."  This same article also identifies seizures as "the initial presenting symptom in about half of patients."  For anaplastic astrocytomas, such as the Veteran's, however, "the growth rate and interval between onset of symptoms and diagnosis is . . . highly variable [with] a mean interval of approximately 1.5-2 years between the onset for symptoms and diagnosis"; the most common initial presenting symptoms were "headaches, depressed mental status, and focal neurological deficits."  

The Board notes that this article does not directly support the appellant's claim.  In fact, this evidence actually tends to weigh against the claim because it indicates that there is a "mean interval of approximately 1.5-2 years between the onset for symptoms and diagnosis," where the claimed interval in the instant case was approximately nine years.  In either event, this article evidence has minimal probative value either supporting or weighing against the claim because it does not address the relationship between the instant Veteran's brain cancer and his symptoms during service.  See Sacks,  11 Vet. App. at 317; Mattern, 12 Vet. App. at 228.  

In November 2009, a VA examiner reviewed the matter.  In summarizing the history of the case, the VA examiner observed that the Veteran was found to have a brain tumor in 1999 and later died of a malignant brain tumor in September 2006.  The VA examiner also noted that the Veteran had a history of a nasal fracture in the 1970's, which led to a septoplasty and continued symptoms of nasal congestion and phlegm thereafter, which were attributed to sinus/respiratory problems until the time of his discharge from service in 1990.  The VA examiner found that the diagnoses and treatments given were consistent with the symptoms and signs presented by the Veteran.  The VA examiner then concluded that there was no evidence to support the contention that the symptoms in 1980s were in any way related to the brain tumor.  

The Board finds that the November 2009 VA examiner's conclusions are somewhat probative evidence weighing against the claim because the examiner provided clear conclusions with some supporting rationale.  As with the Dr. H.F.'s opinions, however, the November 2009 VA examiner's explanation is cursory, which limits the probative weight assignable to his conclusions.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of this conflicting record, the Board then referred the matter for a VHA medical expert opinion.  Accordingly, in October 2011, a VA oncologist reviewed the facts of the case and concluded that the Veteran's symptoms during service, including sinus problems, hand tremors, and headaches, were not related to anaplastic astrocytoma; the cause of anaplastic astrocytoma is unknown; and onset cannot be certain during the Veteran's active duty service.  In a January 2012 addendum, the VA oncologist explained, in pertinent part, that the Veteran's sinus problems were related to allergic rhinitis; the hand tremor were related to an anxiety disorder; and, the headaches were related to tension headaches.  

The Board finds, after careful consideration, that the VHA expert's opinions are highly probative for several reasons.  In addition to his expert qualifications, which are not at issue in this appeal, the VHA expert provided a clear opinion supported by a comprehensive and factually accurate history.  To the extent the VHA expert indicated that it cannot be "certain" the Veteran's brain cancer began during service, such a basis is adequate support for a medical professional's unfavorable opinion.  See, e.g., Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010). Additionally, the VHA expert's January 2012 addendum details the reasons supporting these conclusions.  Particularly important, the VHA expert considered all of the Veteran's relevant symptoms exhibited during service, but found that none of them were associated with his eventual development of brain cancer.  Thus, the VHA expert's opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  Accordingly, it is highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In light of the foregoing, the Board finds that the weight of the evidence is against the appellant's initial theory of entitlement, which asserts that Veteran's brain cancer developed while in service, but went undetected or was misdiagnosed as sinusitis.  Accordingly, service connection is not warranted on this basis.  


2.  Agent Orange

The appellant alternatively argues that the Veteran's brain cancer was due to Agent Orange exposure during service.  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.  

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961 and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009).  

The Secretary of Veterans Affairs has determined that there is a presumptive positive association between exposure to herbicides and the disorders listed in 38 C.F.R. § 3.309(e).  On the other hand, the Secretary of Veterans Affairs has determined that there is no presumptive positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (2010); 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41, 442-449 and 61 Fed. Reg. 57, 586-89 (1996); Notice, 64 Fed. Reg. 59, 232-243 (Nov. 2, 1999).  

In the instant case, the Veteran's official service department records confirm that he served in the Republic of Vietnam during the Vietnam era from January 1970 to December 1970.  Thus, he is presumed to have been exposed to Agent Orange during service.  However, brain cancer is not a disease listed in 38 C.F.R. § 3.309(e) as a disease for which a causal connection to herbicide exposure is presumed.  Therefore, service connection cannot be granted on a presumptive basis.  

Notwithstanding the presumptive provisions, service connection for claimed residuals of exposure to herbicides also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).  

In this case, the pertinent evidence on this question includes a February 2000 letter from a physician, Dr. C.R., who indicated that the Veteran had been under his care since October 1999.  He stated that he had been asked to write a letter addressing the possibility that the tumor was caused by an herbicide.  Dr. C.R. stated that the etiology of anaplastic astrocytoma was not known by the medical community.  He noted that there were many genes that had been associated with brain tumors and that hypotheses had been put forth as to some of the steps in their formation, but the exact details were not known.  He commented that the cause of genetic aberrations that might lead to the development of a brain tumor was certainly not known.  Dr. C.R. further opined that it was possible that an herbicide, which had been associated with other cancers in the human body, could have also caused genetic missteps that could lead to the development of a brain tumor as well.  

The Board notes that Dr. C.R's February 2000 opinion, such as those opinions discussed herein above, is speculative.  It is therefore of little probative value and consequently provides minimal weight supporting the claim.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The appellant has offered her own opinion relating the Veteran's brain cancer to Agent Orange during service.  Again, her assertions, while credible, are not competent evidence addressing this complex medical question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

More recently, the Board, as discussed above, referred the matter to a VHA medical expert, who responded in October 2011.  With regard to the Veteran's Agent Orange exposure, the VHA expert concluded that there is no conclusive evidence or established consensus that the Veteran's anaplastic astrocytoma is related to this military service, or to his herbicide exposure.  The VHA expert made clear that "[t]here is no known cause for anaplastic astrocytoma."  (The VHA expert reiterated this opinion in the January 2012 addendum.)  
  
The Board finds that the VHA expert's opinion to be the most probative evidence of record regarding the relationship between the Veteran's presumed exposure to Agent Orange and his brain cancer.  The opinion is fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  Accordingly, it is highly probative and outweighs the speculative opinion provided by Dr. Rich in February 2000.  See Nieves-Rodriguez, 22 Vet. App. at 304.

For these reasons, the preponderance of the most probative evidence of record weighs against the appellant's alternative theory of entitlement, which asserts that Veteran's brain cancer was caused by Agent Orange exposure during service.  Accordingly, service connection is not warranted on this basis.  


3.  Jet Fuel

The appellant alternatively argues that the Veteran's brain cancer was the result of jet fuel exposure during service.  

On this question, the appellant has offered her own opinion relating the Veteran's brain cancer to Agent Orange during service.  Her assertions are once again not competent evidence addressing this complex medical question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The record also includes articles submitted by the appellant in October 2009.  In particular, the articles include a sheet summarizing the causes of brain cancer, including that "[t]he exposure to the likes of PVC or benzene is connected to the disease."  A different article cites anaplastic astrocytoma as being "associated with exposure to vinyl chloride and to high doses of radiation therapy to the brain," although "[m]ost high-grade gliomas occur sporadically or without identifiable cause.  The final pertinent articles describe the characteristics of "jet fuel." 

The Board finds that these articles have no probative weight supporting the appeal.  First, this evidence does not actually relate jet fuel exposure to brain cancer.  The articles link PVC, benzene, and radiation exposure to brain cancer, but they do not indicate that jet fuel contains any of these substances.  Even if jet fuel were shown to contain any of these substances, the articles submitted by the appellant do not address the particular circumstances of the instant case.  In other words, they do not relate the Veteran's development of brain cancer to his exposure to jet fuel during service.  Thus, these articles are too general and inconclusive to be afforded any probative weight supporting the appeal.  See Sacks, 11 Vet. App. at 317; Mattern, 12 Vet. App. at 228.

Otherwise, the pertinent evidence on this question consists of a March 2010 report of the same VA examiner who first reviewed the matter in November 2009, as cited herein above.  The VA examiner noted in March 2010 that he had reviewed the claims folder, and determined that, while there was conjecture about possible causes of astrocytoma, there was no established consensus that exposure to aviation fuel was the cause.

In addition, the VHA medical expert, cited herein above, opined in the October 2011 report that there is no conclusive evidence or established consensus that the Veteran's anaplastic astrocytoma is related to his exposure to jet fuel.  In the January 2012 addendum, the VHA expert clarified that exposure to fumes, including gas and fuel, can be linked to leukemias and mylodysplastic syndromes, but is not likely a cause of anaplastic astrocytoma.  The VHA expert made clear in both October 2011 and January 2012 that there are no known factors that can be linked to anaplastic astrocytoma.  

The Board finds that the March 2010 VA examiner's opinion and the VHA expert's opinions are the most probative evidence of record regarding the relationship between the Veteran's exposure to jet fuel during service and his brain cancer.  The opinions directly address this question.  Moreover, the VHA expert's opinions, in particular, are fully articulated with clear conclusions based on an accurate factual foundation and supported by sound reasoning.  Accordingly, this evidence is highly persuasive.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Thus, the preponderance of the most probative evidence of record weighs against the appellant's alternative theory of entitlement, which asserts that Veteran's brain cancer was caused by jet fuel exposure during service.  Accordingly, service connection is not warranted on this basis.  


4.  Diabetes Mellitus 

Although not directly raised by the appellant, the record before the Board does raise the question of whether the Veteran's service-connected diabetes mellitus may have been a contributory cause of death.  

On this question, the November 2009 VA examiner concluded that he could find no evidence of record that the Veteran's diabetes contributed to or hastened his death.  

Similarly, the VHA medical expert in October 2011 concluded that the Veteran's type II diabetes mellitus was not the cause of death and did not contribute to, aid, or lend assistance to the production of this Veteran's death.  The VHA expert explained in the January 2012 addendum that most patients with type 2 diabetes mellitus live a long time until they die of complications, such as renal failure, infection, or vascular disease.  The VHA expert then reiterated that the instant Veteran's type II diabetes mellitus did not cause, contribute, or aid/lend assistance to his death.  

The Board notes that the November 2009 VA examiner's opinion and the VHA medical expert's opinion are uncontroverted by the remaining evidence of record before the Board.  The opinions are clear, unequivocal, and adequately explained.  See Nieves-Rodriguez, 22 Vet. App. at 304.

In light of the foregoing, the evidence of record shows that it is less likely than not that the Veteran's service-connected diabetes mellitus was a contributory cause of death.  Thus, service connection for the cause of death is not warranted on this basis.  

As a final matter, the Board acknowledges an October 2009 statement from the appellant in which she identified a "similar case" involving a different Veteran.  She indicated that the Veteran's death in that case was found to be service-connected.  However, prior Board decisions are not precedential.  "Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law."  38 C.F.R. § 20.1303.  Moreover, the appellant did not include a copy of the decision showing the basis for the decision in that Veteran's case.  Nor did she identify a citation to an appellate decision in that case, and the Board's own research does not reveal that Veteran's case.  Thus, the Board has no basis upon which to determine whether the circumstances of that case reasonably relate to the cause of death in the instant case.  

In conclusion, the Board finds that the preponderance of the most probative evidence of record shows that it is less likely than not that the cause of the Veteran's death, brain cancer, was incurred in active service, was the result of Agent Orange or jet fuel exposure, or was causally related to his service-connected type 2 diabetes mellitus.  Accordingly, the claim is denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  In reaching this conclusion the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


B.  Accrued Benefits

The appellant also contends that accrued benefits should be awarded.  

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as periodic monetary benefits (other than insurance and servicemen's indemnity) under laws administered by the Secretary to which an individual was entitled at death under existing ratings or decisions, or those based on evidence in the file at date of death (hereinafter referred to as "accrued benefits") and due and unpaid for a period not to exceed two years.  

An application for accrued benefits must be filed within one year after the death of the veteran.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).

In Jones v. West, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a surviving spouse is entitled to accrued benefits only where a Veteran "had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  136 F.3d 1296, 1299 (Fed. Cir. 1998).  A "claim for VA benefits pending on the date of death" means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).  

Claims for accrued benefits are derivative in nature, such that a "claimant's entitlement is based on [a] veteran's entitlement" to service connection.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed Cir. 1996).  The claim is based on evidence in the file at date of death, which means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  

As an initial matter, the claims file shows that the Veteran in this case had a claim pending at the time of his death.  In particular, the claims file shows that the Veteran filed an original claim of service connection for brain cancer in January 2000, and in March 2000, the RO issued a rating decision denying that claim.  The RO determined that there was no basis in the available evidence of record to establish service connection.  Specifically, the condition was not incurred in service and was aggravated or caused by service.  The Veteran filed a timely notice of disagreement (NOD) in November 2000, and the RO issued a statement of the case (SOC) in December 2000, but a substantive appeal was not filed. 

Several months later, in June 2001, the RO issued a second rating decision due to the enactment of the VCAA in November 2000.  The Veteran filed a statement in November 2001 arguing the merits of the claim and describing the history of his disease.  After receiving additional private treatment records, the RO issued a third rating decision in February 2002.  The Veteran then submitted a request for reconsideration in August 2002, which included an additional statement setting forth his arguments in support of the claim.  He also submitted a July 2002 statement from a private doctor.  The RO subsequently issued a fourth rating decision in October 2002.  The Veteran again submitted a NOD disagreeing with the RO's determination, which was received in March 2003, and another SOC was issued in May 2003.  

The Veteran filed a VA Form 9 (substantive appeal) in November 2003.  The RO sent the Veteran a letter later in November 2003 informing him that his November 2003 substantive appeal was not timely filed because it was received more than 60 days after issuance of the May 2003 SOC.  The Veteran appealed that determination, and the Board issued a decision in September 2006 finding that a timely appeal (substantive appeal/ VA Form 9) had not been filed following the May 2003 SOC.  

Concurrently, the RO developed the Veteran's November 2003 VA Form 9 as an application to reopen the previously denied claim.  The RO denied the claim in a May 2005 rating decision.  Thereafter, the Veteran filed a timely NOD in October 2005; however, a SOC was not issued prior to his death.  Therefore, the matter remained pending at the time of his death in September 2006.

In light of this procedural history, the Board finds that the November 2003 petition to reopen the claim of service connection for brain cancer was pending at the time of the Veteran's death.  Jones, 136 F.3d 1296, 1299; see also 38 C.F.R. § 3.1000(d)(5).  

The appellant later filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse, in November 2006, which was within one year of the Veteran's September 2006 death.  Thus, a claim for accrued benefits was timely filed.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(c).

Consequently, the Board finds that the Veteran's November 2003 petition to reopen the claim of service connection must be decided based upon the evidence in VA's possession on or before the date of the Veteran's death.  See Zevalkink, 102 F.3d at 1242; 38 C.F.R. § 3.1000(d)(4).  

In this regard, the Board finds that the claim must be reopened for consideration under 38 C.F.R. § 3.156(c).  Specifically, the claims file shows that the Veteran's official military personnel file (OMPF) was received and associated with the claims file in January 2010, which was following the last denial of the claim on the merits.  The OMPF constitutes relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c).  The Board acknowledges that this additional evidence was received after the Veteran's death.  However, it supports the petition to reopen and was constructively, albeit not physically, in VA's possession prior to his death.  See Quattlebaum v. Shinseki, 25 Vet. App. 171, 177 (2012); see also 38 C.F.R. § 3.156(c).  Accordingly, the Board will consider the claim. 

At the time of the Veteran's death in September 2006, the record included the Veteran's service treatment records and relevant post-service treatment records through August 2006.  As discussed in more detail herein above, the Veteran's service treatment records do not directly support the appeal as they do not show a diagnosis or treatment for brain cancer or any symptoms contemporaneously attributed thereto. 

The post-service treatment records of record at the time of the Veteran's death included an October 1999 biopsy report confirming high-grade astrocytoma, grade III.  However, this evidence did not indicate that the Veteran's brain cancer may be related to service.  

More directly pertinent, the evidence of record at the time of the Veteran's death also included the February 2000 letter from Dr. C.R., the July 2002 letter from Dr. G.K., and the March 2004 and May 2005 letters from Dr. H.F.  The detailed contents of these letters are set forth above.  To reiterate, this evidence indicates that it is possible that the Veteran's brain cancer began during service and/or was caused by Agent Orange exposure.  However, for the same reasons set forth above, this evidence is too equivocal, speculative, and inconsistent to provide the degree of certainty required for medical nexus evidence.  See Stegman, 3 Vet. App. at 230; Bostain, 11 Vet. App. at 127-28; Obert, 5 Vet. App. at 33.

The Veteran had also offered his own opinion relating his brain cancer to his service, but the question of whether his brain cancer (or its precursors) may have been present during service or etiologically related to Agent Orange or jet fuel exposure during service involves a complex medical question not capable of lay observation.  Thus, his own opinion, while credible, may not be considered competent evidence addressing this medical question.  See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.

The Board accordingly finds, after careful consideration, that this record is not in a state of relative equipoise in showing that it is at least as likely as not that service connection is warranted for brain cancer.  See 38 C.F.R. § 3.304; Fagan, 573 F. 3d 1287.  Service connection may not be granted where the evidence is "based on 'pure speculation or remote possibility."  Id.  Accordingly, service connection for accrued benefits purposes is not warranted, and the claim is denied.  The benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F. 3d 1287; Gilbert, 1 Vet. App. at 53-56.  




ORDER

Service connection for the cause of the Veteran's death is denied.

Entitlement to service connection for brain cancer for purposes of accrued benefits is denied.




____________________________________________
JESSICA J. WILLS
 Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


